Opinion filed May 25, 2017




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-17-00083-CR
                                   ___________

                EX PARTE DECAMREN DESHON SIMS

                    On Appeal from the 385th District Court
                           Midland County, Texas
                       Trial Court Cause No. CR48745

                     MEMORANDUM OPINION
      Appellant, DeCamren Deshon Sims, has filed a motion to dismiss this appeal.
In the motion, Appellant requests that we withdraw his notice of appeal and dismiss
this appeal. The motion is signed by both Appellant and his counsel in accordance
with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


                                                   PER CURIAM
May 25, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.